DETAILED ACTION
1.	This office action is in response to application 16/579,349 filed on 9/23/2019. Claims 1-20 are pending in this office action.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 13 and 14 are objected to because of the following informalities:  Claims 13 and 14 depend on the computer program product of claim 10, however claim 10 is a controller claim. Examiner believes and will assume for the purposes of examination that claims 13 and 14 depend on the controller of claim 10.  Appropriate correction is required.


Allowable Subject Matter
4.	Claims 2, 4-6, 8, 10-14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0046280 (hereinafter Rotter) in view of US 2016/0350302 (hereinafter Lakshman) and in further view of US 2010/0235831 (hereinafter Dittmer)

	As for claims 1, 7 and 15 Rotter discloses: A file merging method applied to a storage system and implemented by a controller, wherein the storage system comprises the controller, a solid state disk, and a mechanical hard disk, and wherein the file merging method comprises: reading a first file and a second file on the solid state disk (See paragraph 0013 note the data within the system can be stored on a solid state disk), wherein the first file is configured to store first data (See paragraphs 0013 and 0021 note a plurality of files are stored before the consolidation process merges those files that should be merged) and wherein the second file is configured to store second data (See paragraphs 0013 and 0021 note a plurality of files are stored before the consolidation process merges those files that should be merged)


While Rotter discloses using element matching to determine if two files should be merged (See paragraph 0013) Rotter does not explicitly discloses wherein the first file is configured to store first data and a first key of the first data; wherein the second file is configured to store second data and a second key of the second data, determining whether the first key is the same as the second key nor creating a third file on the mechanical hard disk when the first key is the same as the second key. Lakshman however discloses: wherein the first file is configured to store first data and a first key of the first data (See paragraphs 0006 and 0009 the system stored data in nodes via a hash that results in a key/value pairs that are stored) and wherein the second file is configured to store second data and a second key of the second data (See paragraphs 0006 and 0009 the system stored data in nodes via a hash that results in a key/value pairs that are stored) and determining whether the first key is the same as the second key. While Dittmer discloses: creating a third file on the mechanical hard disk when the first key is the same as the second key (See paragraphs 0029, 0128 and 0282-0284 note Dittmer discloses a copy-on-write system the merges files and on the merge forces the files to be written to hard disk for persistence). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Lakshman and Dittmer into the system of Rotter. The modification would have been obvious because the three references are concerned with the solution to problem of data merging and data persistence, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Lakshman and Dittmer’s teaching would enable users of the Rotter system to have more efficient processing. 

	As for claim 18 the rejection of claim 15 is incorporated and further Lakshman discloses: wherein the first file is a first sorted string table (SST) file, and wherein the second file is a second SST file (See paragraphs 0040-0045 note all the files can be SST files).

6.	Claims 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshman, Dittmer and Rotter as applied to claims 1, 7 and 15 and above, and further in view of US 9,324,367 (hereinafter Ku).

As for claims 3, 9 and 16 the rejection of claim 1, 7 or 15 is incorporated respectively and further Ku discloses: monitoring whether a quantity of files on the solid state disk reaches a preset threshold; and reading the first file and the second file on the solid state disk when the quantity of files on the solid state disk reaches the preset threshold (See column 3 lines 5-15 note the quantity of files is monitored and when the quantity of files reach a preset threshold compaction/merging occurs). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Ku into the system of Lakshman, Dittmer and Rotter. The modification would have been obvious because the four references are concerned with the solution to problem of data merging and data persistence, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Ku’s teaching would enable users of the Lakshman, Dittmer and Rotter system have more efficient processing. 


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 12, 2022